Citation Nr: 0116062	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  98-08 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to residuals of an injury 
to the pleural cavity.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1997 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for a cardiovascular disability.  When this matter was 
previously before the Board in November 2000, it was remanded 
for additional development of the record.  As that action has 
been accomplished, the case is again before the Board for 
appellate consideration.  

The Board points out that it denied the veteran's claim for a 
compensable evaluation for residuals of an injury to the 
pleural cavity in November 2000 and, accordingly, this 
decision is limited to the issue noted on the previous page.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
pleural cavity injury, residuals of fractures of the left 
tenth, eleventh and twelfth ribs and conversion reaction, 
each evaluated as noncompensable.  

2.  There is no clinical evidence of cardiovascular disease 
in service or within one year of the veteran's discharge from 
service.

3.  Cardiovascular disease was first present many years after 
service and has not been shown to be related to the veteran's 
service-connected pleural cavity injury.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) duty to 
notify the veteran and his/her representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional medical records that could be 
obtained.  Additionally, the RO provided the veteran with 
several examinations to determine the etiology of his 
cardiovascular disease.  

The record discloses that the January 1997 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The March 1997 statement of the case 
and the May 1997, April 1998, April 1999, and March 2001 
supplemental statements of the case provided the veteran an 
explanation as to the evidence and laws considered and why 
his claim was denied.  These notification letters were sent 
to the veteran's latest address of record.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

A Medical Board report dated in April 1945 reveals that the 
veteran had been rendered briefly unconscious when an enemy 
shell exploded nearby.  He sustained fractures of three ribs, 
a contusion of the left lung and partial weakness of the left 
brachial plexus.  There were no findings pertaining to 
cardiovascular disease.  It was noted, when the veteran was 
seen in May 1945, that he had been told that he had sustained 
chest injuries when he was wounded.  On the separation 
examination in February 1946, the cardiovascular system was 
normal.  His blood pressure was 136/70.  

The veteran was afforded an examination by the VA in March 
1951.  On examination, the cardiovascular system was normal.  
A chest X-ray study of the heart was negative.  His sitting 
blood pressure was 130/90.  There was no diagnosis pertaining 
to cardiovascular disease.

Another VA examination was conducted in April 1954.  An 
examination of the veteran's cardiovascular system was 
negative.  Serial blood pressure readings were 140/80, 
136/78, 138/80, 150/90 and 138/80.  A chest X-ray study 
showed that the heart was of normal size and contour.  No 
pertinent diagnosis was made.

Private medical records dated from 1954 to 1987 have been 
associated with the claims folder.  A chest X-ray study in 
May 1974 revealed minimal senescent change in the aorta.

A cardiac stress test in March 1994 was consistent with 
multivessel coronary artery disease.

The veteran submitted a claim for service connection for a 
heart disability in June 1996.  He stated that his heart 
problem was related to his chest injury.

The veteran was afforded an examination of the heart by the 
VA in August 1996.  It was indicated that the veteran was 
"alleged to have had a myocardial infarction in 1954.  [The 
veteran] went to a doctor and said he had a MI, his legs were 
swollen at that time, but it may have been a left anterior 
hemiblock or something else..."  The diagnoses were to rule 
out old myocardial infarction in 1954 by history, and rule 
out angina.  It was noted that he had pains one to four times 
a day, and took Nitroglycerin for them.  

The veteran was also afforded a VA examination for non-
tuberculosis diseases in August 1996.  Following an 
examination, it was noted that the veteran had some chest 
wall pain.  It was further stated that the veteran had an 
equivocal history for myocardial infarction in the 1950's and 
an equivocal history for some anginal symptoms that seemed to 
go away with Nitroglycerin.  The pertinent diagnosis was rule 
out possibility of angina with pain that comes and goes with 
Nitroglycerin.

The veteran was again afforded an examination by the VA in 
March 1997.  It was noted that the veteran had coronary 
artery disease and hypertension, for which he took a number 
of medications.  The examiner opined that there was no 
evidence that the fracture of the ribs led to either his 
coronary artery disease or his shortness of breath.  

Received in 2000 were letters dated in 1945 from the veteran 
to his wife.  The letters contain references to his chest 
injury pain residuals.  

The veteran was afforded an examination by the VA in January 
2001.  The examiner was requested to determine "whether any 
current cardiovascular disability is, or has been, 
chronically aggravated or worsened due to the service-
connected residuals of injury to the pleural cavity or any 
other service-connected disability."  The examiner noted the 
veteran's clinical history consistent with that in the claims 
folder.  Following an examination, the assessment was that 
the veteran had ischemic cardiomyopathy and a left 
ventricular ejection fraction that was reduced to the 20-25 
percent range.  The examiner commented that the veteran's 
cardiovascular disability was not aggravated or worsened due 
to the service-connected pleural cavity injury.

The veteran has been granted service connection for residuals 
of a pleural cavity injury; residuals of fractures of the 
tenth, eleventh and twelfth ribs and conversion reaction.  
Each of these disabilities is evaluated as noncompensable.  

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The veteran asserts that service connection is warranted for 
cardiovascular disease.  He claims, in effect, that it was 
either incurred in service or due to his service-connected 
pleural cavity injury.  The available service medical records 
fail to disclose any abnormal findings concerning the 
cardiovascular system.  It is significant to point out that 
when the veteran was examined in February 1946, prior to his 
separation from service, a clinical evaluation of the 
cardiovascular system was normal.  The Board also observes 
that no abnormalities of the heart were present on VA 
examinations in 1951 or 1954.  The Board acknowledges that 
there is an unsubstantiated history that the veteran had a 
myocardial infarction in 1954.  

There is no question that the veteran currently has 
cardiovascular disease.  The issue in this case concerns 
whether it was incurred in, or aggravated by service or any 
service-connected disability.  There is no clinical 
identification of cardiovascular disease in service, or for 
years thereafter, despite pertinent tests and evaluations, 
including blood pressure readings and chest X-rays.  In this 
regard, the Board notes that several medical opinions 
concerning the onset of the veteran's cardiovascular disease 
are of record.  Following the VA examination of March 1997, 
the examiner concluded that there was no evidence that the 
veteran's rib fractures led to his coronary artery disease.  
Recently, another physician specifically ruled out the 
possibility that the pleural cavity injury aggravated current 
heart disease.  

Thus, the only evidence supporting the veteran's claim 
consists of his statements.  In contrast, the Board concludes 
that the medical evidence of record is of greater probative 
value, and such evidence fails to show that the veteran's 
cardiovascular disease is related either to service or to his 
service-connected disabilities.  The Board finds, therefore, 
that the weight of the evidence is against the claim for 
service connection for cardiovascular disease, on direct, 
presumptive or secondary bases.


ORDER

Service connection for a cardiovascular disability, to 
include as secondary to residuals of an injury to the pleural 
cavity, is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

